Case: 15-40108      Document: 00514989382         Page: 1    Date Filed: 06/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 15-40108                           FILED
                                  Summary Calendar                     June 10, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LARA-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CR-9-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Lara-Garcia pleaded guilty to illegally reentering the United States
after deportation. The district court sentenced him under 8 U.S.C. § 1326(b)(2)
based upon the conclusion that his prior Texas conviction for aggravated
assault constituted a crime of violence under 18 U.S.C. § 16 and thus, was an
aggravated felony under 8 U.S.C. § 1101(a)(43)(F). For the first time on appeal,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40108      Document: 00514989382      Page: 2   Date Filed: 06/10/2019


                                   No. 15-40108

Lara-Garcia challenges the characterization of his prior conviction as a crime
of violence.
      We review for plain error. See Puckett v. United States, 556 U.S. 129,
135 (2009). To prevail on plain error review, Lara-Garcia must identify (1) a
forfeited error (2) that is “clear or obvious, rather than subject to reasonable
dispute,” and (3) that affects his substantial rights. Puckett, 556 U.S. at 135.
If he does so, we have the discretion to correct the error if it “seriously affect[s]
the fairness, integrity or public reputation of judicial proceedings.”           Id.
(internal quotation marks and citation omitted). The law at the time of appeal
governs our plain error appellate review. See Henderson v. United States, 568
U.S. 266, 273 (2013).
      Our published opinions in United States v. Reyes-Contreras, 910 F.3d
169, 182 (5th Cir. 2018), and United States v. Gomez Gomez, 917 F.3d 332, 333-
34 (5th Cir. 2019), now make clear that Texas aggravated assault is a crime of
violence under § 16(a) and thus, is an aggravated felony for purposes of
§§ 1101(a)(43)(F) and 1326(b)(2). See Henderson, 568 U.S. at 273; Puckett, 556
U.S. at 135; In Gomez Gomez, we also rejected the argument made by Lara-
Garcia that retroactively applying Reyes-Contreras violates due process. See
Gomez Gomez, 917 F.3d at 334.
      The judgment of the district court is AFFIRMED.




                                         2